(7., rTh r n ri n 7 r\ 1
                                     !
                                      *-c
                                      -..1 CA U LV:4.41 [4 11 ktai-a                        05/25/2021


            IN THE SUFkEME COURT OF THE STATE OF MONTANA                                Case Number: DA 21-0239


                                       DA 21-0239


WILLIAM E. MYTTY and SANDRA F. MYTTY,
QUALITY SUPPLY,INC., PROFIT SHARRING
PLAN AND TRUST,DOUGLAS S. HADNOT,J.
CHRIS CRAWFORD and MYRNA K. CRAWFORD,
                                                                            MAY 2 5 2021
STEPHEN S. ELLIS, M.D.,P.C., EMPLOYEES
                                                                         Bowen Greenwood
AMENDED AND RESTATED PENSION PLAN,                                     Clerk of supreme Court
                                                                          State of Montana
and THOMAS H. BOONE,Trustee For the BOONE
KARLBERG EMPLOYEES PROFIT SHARING
TRUST,

              Plaintiffs and Appellees,
                                                                       ORDER
       v.

JOHN P. STOKES,PAMELA J. STOKES,

              Dethndants and Appellants.

ELIZABETH ANN STOKES,Z-600 INC., SKYLINE
BROADCASTERS,INC., and HSBC MORTGAGE
SERVICES,INC.,

              Defendants.



       Self-represented Appellants John P. Stokes and Pamela J. Stokes filed a Notice of
Appeal with this Court on May 17, 2021. Notably, in November 2017, this Court declared
John P. Stokes a vexatious litigant, and required as follows:
      Before Stokes can file any pleading pro se in a Montana district court or the
      Montana Supreme Court, he is required to obtain pre-filing approval from
      the court in which he seeks to file. The court may prohibit any such filing
      upon a determination that the claims asserted are harassing, frivolous, or
      legally not cognizable. This pre-filing requirement also applies to pro se
      filings by Stolces in cases where his counsel, if any, has withdrawn from
      representation of Stokes. Although this order does not apply to Pamela
      Stokes, courts should not permit John Stokes to engage in vexatious litigation
      tactics under her name.
Stokes v. First Am. Title Co. ofMont., Inc., 2017 MT 275, ¶ 14, 389 Mont. 245,406 P.3d
439. The Clerk ofthe Supreme Court inadvertently filed Stokes' Notice of Appeal, but we
now undertake review of this filing. The Stokes attach this Court's 2017 decision to their
Notice of Appeal.
       The Stokes' Notice of Appeal states they are appealing "from the final written
Judgement and Orders entered in the District Court on April 26, 2021 and October 13,
2020." On October 13, 2020, the District Court entered its Findings of Fact, Conclusions
of Law and Order of Foreclosure, involving real property in which Stokes formerly held
an interest. The District Court found that the Stokes, Who are Defendants in the action, had
defaulted on their obligation to pay the note secured by the property, and that Plaintiffs
were entitled to recovery of the balance of principal and interest owed on the note in the
approximate amount of $761,000, and to an order of foreclosure of the property covered
by the mortgage.'
       The District Court's April 26, 2021 Order—the other order referenced in Stokes'
Notice of Appeals—concerned future pleadings to be filed because the Stokes were
attempting to challenge the District Court's October 2020 Order of Foreclosure. The
District Court's order stated it had issued an Order Denying Defendants' Motion to Amend
Findings of Fact and Judgment on January 4, 2021. It also stated that counsel for Stokes
had moved to withdraw in January, and that on January 26, 2021, the court granted
counsel's withdrawal. The District Court deemed Stokes' pro se pleadings filed after entry
of the final judgment to be nullities and imposed a further requirement upon Stokes to
provide a Rule 11 attorney certification for all future pleadings filed in the Twentieth
Judicial District Court, Lake County.
       First, a "notice of appeal shall be filed with the clerk ofthe supreme court within 30
days from the date of entry of the judgment or order from which the appeal is taken."
M.R. App.P. 4(5)(a)(i). The District Court issued its Order ofForeclosure on October 13,
2020, and the Stokes could have filed a timely appeal on or before November 12,2020, but
did not. While the Stokes filed motions after the final judgment and after their attorney
withdrew,these do not extend the time for filing an appeal. "A finaljudgment conclusively

                                             2
determines the rights of the parties and settles all claims in controversy in an action or
proceeding, including any necessary determination ofthe amount ofcosts and attorney fees
awarded or sanction imposed." M. R. App.P. 4(1)(a). The Stokes did not appeal after the
District Court's January 2021 rulings. The District Court's April 26, 2021 Order is not a
final judgment because it does not "conclusively determine[] the rights of the parties and
settles all claims in controversy . ..." M. R. App. P. 4(1)(a).
       Having reviewed the appeal filed by the Stokes, we conclude it was not timely filed
and is appropriate for dismissal. Therefore,
       IT IS ORDERED that this appeal is DISMISSED with prejudice, and the Clerk of
the Supreme Court is directed to close this case as ofthe date ofthis Order.
       The Clerk is also directed to provide a copy of this Order to counsel of record and
to John P. Stokes and Pamela J. Stokes.
       DATED this 2.9/1day of May,2021.




                                                                  Justices